DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP 2017-249862 filed in Japan Patent Office (JPO) on December 26, 2017 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on September 21, 2020 and IDS filed on November 25, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities:
In claim 1, lines 3-4, “an IHC ion source” should read --an indirectly heated cathode (IHC) ion source--.
In claim 5, lines 4-5, “in the depth direction of the modifying layer” should read --in a depth direction of the modifying layer--.
In claim 6, line 2, “the peak position of the concentration profile of the carbon” should read --a position of the peak of the concentration profile of the carbon--.
In claim 6, line 3, “the peak position of the concentration profile of the hydrogen” should read --a position of the peak of the concentration profile of the hydrogen--.

In claim 7, line 3, “the peak concentration of the concentration profile of the hydrogen” should read --a concentration of the peak of the concentration profile of the hydrogen--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Takizawa US 2010/0090303.
Regarding claim 5, Takizawa teaches an epitaxial silicon wafer (e.g., Fig. 1, Fig. 9E), comprising: 
a silicon wafer (e.g., 13, 12 (including 15) and 11, Fig. 1, Fig. 9E, [188]-[194])
a modifying layer (e.g., 15, Fig. 1, Fig. 9E, [188]-[194]) containing carbon and hydrogen as a solid solution (e.g., CH3, [193]: CH3 of Takizawa corresponds to one of cluster ions with which a silicon wafer is irradiated to form a solid solution (Applicant’s original disclosure, [22]). Thus Takizawa teaches the claimed feature.), the modifying layer being formed in the silicon wafer (e.g., Fig. 1, Fig. 9E); and 
a silicon epitaxial layer (e.g., 16, Fig. 1, Fig. 9E, [195]) formed on the modifying layer, 

Regarding claim 9, Takizawa teaches a method of producing a solid-state imaging device comprising forming a solid-state imaging device in the silicon epitaxial layer of the epitaxial silicon wafer according to Claim 5 (e.g., [197], [81]). 
Claims 5 and 9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Koga JP 2015041622 (original document and machine-generated English translation thereof attached hereto are used in rejection).
Regarding claim 5, Koga teaches an epitaxial silicon wafer (e.g., Fig. 1), comprising: 
a silicon wafer (e.g., 11, Fig. 1, [31]); 
a modifying layer (e.g., 13, Fig. 1, [37], [38]) containing carbon and hydrogen as a solid solution (e.g., methane, ethane, [37]: methane or ethane of Koga corresponds to one of cluster ions with which a silicon wafer is irradiated to form a solid solution (Applicant’s original disclosure, [22]). Thus Koga teaches the claimed feature.), the modifying layer being formed in the silicon wafer (e.g., Fig. 1); and 
a silicon epitaxial layer (e.g., 14, Fig. 1, [53]) formed on the modifying layer, 

Regarding claim 9, Koga teaches a method of producing a solid-state imaging device comprising forming a solid-state imaging device in the silicon epitaxial layer of the epitaxial silicon wafer according to Claim 5 (e.g., [9]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa US 2010/0090303.
Regarding claim 6, Takizawa teaches the epitaxial silicon wafer according to Claim 5 as discussed above.
Takizawa does not explicitly teach wherein a distance between the peak position of the concentration profile of the carbon in the depth direction and the peak position of the concentration profile of the hydrogen in the depth direction is within 1000 nm. 
14 atoms/cm2 (e.g., [192]). In other words, a distance between positions of arbitrary peaks of concentration profiles of carbon and hydrogen in 15 would be within about 300 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in Takizawa a distance between positions of arbitrary peaks of concentration profiles of carbon and hydrogen in 15 may be within the thickness of 12 (including 15), about 300 nm, which lies within the claimed range for example.
Regarding claim 7, Takizawa teaches the epitaxial silicon wafer according to Claim 5,  as discussed above.
Takizawa does not explicitly teach wherein the peak concentration of the concentration profile of the carbon in the depth direction and the peak concentration of the concentration profile of the hydrogen in the depth direction are both 1 x 1016 atoms/cm3 or more.   
Takizawa, however, recognizes that in the case of the silicon oxide layer 12 (including 15) having a thickness of about 0.3 μm, the dose level of ion implantation to form 15 is set to 1×1014 atoms/cm2 (e.g., [192]). In other words, the average concentration of carbon atoms and hydrogen atoms in 15 having the thickness of about 0.3 μm would be about 3.3 x 1018 atoms/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in Takizawa concentrations of arbitrary peaks of concentration profiles of carbon and hydrogen in 15 may be similar to the average concentration of carbon atoms and hydrogen atoms, about 3.3 x 1018 atoms/cm3, which lies within the claimed range for example.
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koga JP 2015041622 (original document and machine-generated English translation thereof attached hereto are used in rejection).
Regarding claim 6, Koga teaches the epitaxial silicon wafer according to Claim 5 as discussed above.
Koga does not explicitly teach wherein a distance between the peak position of the concentration profile of the carbon in the depth direction and the peak position of the concentration profile of the hydrogen in the depth direction is within 1000 nm. 
Koga, however, recognizes that the cluster ions (e.g., methane, ethane) are injected in the surface layer region of 11 to form 13 so that the depth position of ion injection is set to 0.2 μm (e.g., [54], [37], [35]) and the surface layer region of 11 is located to 1 μm in depth from the surface of the silicon wafer (e.g., [33]). In other words, arbitrary peaks of concentration profiles of the carbon and the hydrogen in 13 may be present in a range from 200 nm to 1000 nm in depth from the surface of the silicon wafer, which lies within the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in Koga a distance between positions of arbitrary peaks of concentration profiles of carbon and hydrogen in 13 may be in the range from 200 nm to 1000 nm, which lies within the claimed range for example.
Regarding claim 7, Koga teaches the epitaxial silicon wafer according to Claim 5 as discussed above.
Koga does not explicitly teach wherein the peak concentration of the concentration profile of the carbon in the depth direction and the peak concentration of the concentration profile of the hydrogen in the depth direction are both 1 x 1016 atoms/cm3 or more.   
13 atoms/cm2 to 2 x1016 atoms/cm2 (e.g., [38]) and arbitrary peaks of concentration profiles of the carbon and the hydrogen in 13 may be present in a range from 200 nm to 1000 nm in depth from the surface of the silicon wafer (see the discussion with respect to claim 6 above). In other words, the average concentration of carbon atoms and hydrogen atoms in 13 in a range from 200 nm to 1000 nm would be in a range of about 6.2 x 1017 atoms/cm3 to 2.5 x 1020 atoms/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in Koga concentrations of arbitrary peaks of concentration profiles of carbon and hydrogen in 15 may be similar to the average concentration of carbon atoms and hydrogen atoms, in the range of about 6.2 x 1017 atoms/cm3 to 2.5 x 1020 atoms/cm3, which lies within the claimed range for example.
Allowable Subject Matter
Claims 1-4 and 8 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 8, 2021